 



Exhibit 10.1

EQUITY OFFICE PROPERTIES TRUST
NON-QUALIFIED SHARE OPTION AGREEMENT

FOR MEMBERS OF THE BOARD OF TRUSTEES

     This NON-QUALIFIED SHARE OPTION AGREEMENT (the “Agreement”), is entered
into and made effective as of ___between Equity Office Properties Trust, a
Maryland real estate investment trust (the “Company”), and ___(the “Optionee”).

W I T N E S S E T H:

     WHEREAS, the Company has granted the Optionee the right to purchase
authorized common shares of beneficial interest of the Company, par value of
$.01 per share (“Shares”), as authorized under the Equity Office Properties
Trust [1997 Share Option and Share Award Plan, as amended][2003 Share Option and
Share Incentive Plan, as amended](the “Plan”).

     NOW, THEREFORE, in consideration of the foregoing, and the promises and
mutual covenants set forth in this Agreement, the Company and Optionee hereby
agree as follows:

     1. Grant of Option. Subject to the terms and conditions provided in this
Agreement and the Plan, the Company hereby grants to the Optionee a
non-qualified share option (the “Option”) to purchase all or part of ___Shares,
effective ___(the “Grant Date”).

     2. Term of Option.



  (a)   Except as provided below, the term of the Option shall be for a period
of ten (10) years beginning on the Grant Date and ending on ___ (the “Expiration
Date”).



  (i)   If the Optionee’s Service (defined below) terminates for cause, the
Option shall expire immediately and all rights to purchase Shares under the
Option shall cease. Termination for cause shall be determined by the
Compensation Committee of the Board of Trustees (the “Committee”) in its
discretion. For purposes of this Agreement and the Plan, an Optionee’s “Service”
shall continue until he or she is no longer an employee, officer, trustee or
consultant of the Company or any [Extended Company] [Subsidiary] (as defined in
the Plan).     (ii)   If the Optionee’s Service terminates other than:



  (A)   for cause;

1



--------------------------------------------------------------------------------



 



  (B)   because of the Optionee’s death or Disability (as defined in the Plan);
    (C)   in connection with the Trustee’s failure to be re-elected to the
Board; or     (D)   following a “Change in Control” of the Company (defined
below),



      the Option shall not be exercisable with respect to any additional Shares
as determined below in Paragraph 4 on the date such Service terminates, and
shall expire three (3) months after the date of termination of the Optionee’s
Service. As of the effective date of the termination of Service and thereafter,
the Optionee shall be allowed to exercise the Option with respect to the number
of Shares as to which the Option is exercisable as of the date of the
termination, but only if the Optionee has satisfied any outstanding debts or
liabilities to the Company and has returned all Company property in his
possession.     (iii)   If the Optionee’s Service terminates because of his
death, the Option shall be exercisable in full and shall expire twelve
(12) months after the date of the Optionee’s death and shall be exercisable by
the person or persons to whom the Option passes by will or by the laws of
descent and distribution in accordance with Paragraph 6 below.     (iv)   If the
Optionee’s Service terminates because of his Disability, in connection with the
Optionee’s failure to be re-elected to the Board, or following a Change in
Control of the Company, the Option shall be immediately exercisable in full and
shall expire on the Expiration Date.



  (b)   Notwithstanding the foregoing provisions, the “Plan Administrator”
(defined below) may provide, at any time before the Expiration Date, that the
Option shall not expire prior to the date it would otherwise expire under this
paragraph, and may provide, in connection therewith,



  (i)   the date or event that will cause the Option to expire (or that the
Option will expire on the Expiration Date); and/or     (ii)   the extent to
which the Option shall continue to become exercisable.

2



--------------------------------------------------------------------------------



 



      Notwithstanding the foregoing, in no event shall the Option be exercisable
later than the Expiration Date, and all rights to purchase Shares pursuant to
the Option shall cease as of the Expiration Date or its earlier expiration as
provided herein.     (c)   Notwithstanding any other provision in this
Agreement, the Company’s Chief Legal Counsel, in his sole and absolute
discretion, may suspend the Optionee’s right to exercise an Option for up to
thirty (30) days if he determines that the Optionee’s Service has been or, in
his sole and absolute judgment, may be suspended or terminated for any reason.  
  [(d)   For purposes of this Agreement, a “Change in Control” shall be deemed
to occur upon:

(i) the acquisition by any entity, person or group of more than fifty percent
(50%) of the outstanding Shares from the holders thereof;

(ii) a merger or consolidation of the Company with one or more other entities as
a result of which the ultimate holders of outstanding Shares immediately prior
to such merger hold less than fifty percent (50%) of the shares of beneficial
ownership of the surviving or resulting corporation; or

(iii) a direct or indirect transfer of substantially all of the property of the
Company other than to an entity of which the Company directly or indirectly owns
at least fifty percent (50%) of the shares of beneficial ownership.]



  [(d)   A “Change in Control” shall be deemed to occur upon:



  •   the acquisition by any entity, person or group of more than thirty percent
(30%) of the combined voting power of the outstanding voting securities of
Equity Office;     •   approval by shareholders of Equity Office of a merger,
consolidation or reorganization of Equity Office with one (1) or more other
entities, as a result of which the holders of all outstanding voting securities
of Equity Office immediately prior to such transaction hold less than seventy
percent (70%) of the combined voting power of the outstanding voting securities
of the surviving or resulting corporation in substantially the same relative
proportion as their ownership of the outstanding voting securities of Equity
Office immediately before the transaction and the incumbent members of the Board
of Trustees of Equity Office immediately before the transaction do not
constitute at least a majority of the members of the board of the resulting
corporation; or     •   approval by shareholders of Equity Office of a complete
liquidation or dissolution of Equity Office; or     •   the rejection by the
voting beneficial owners of the outstanding Shares of the entire slate of
trustees proposed by the Board at a single election of trustees; or     •   the
rejection by the voting beneficial owners of the outstanding Shares of one-half
or more of the trustees proposed by the Board over any two or more consecutive
elections of trustees; or     •   approval by shareholders of Equity Office of
an agreement for the sale of substantially all of the assets of Equity Office
other than to an entity of which Equity Office directly or indirectly owns at
least seventy percent (70%) of the voting share.]



  (e)   For purposes of this Agreement, “Plan Administrator” shall mean the
President and Chief Executive Officer of the Company and any one member of the
Committee, or the full Committee. Notwithstanding the foregoing, where the
affected Optionee is a “covered employee” for purposes of Section 162(m) of the
Code,



  (i)   any authority of the Plan Administrator may only be exercised if the
existence of such authority would not cause the Option to fail to constitute
performance based compensation on its Date of Grant under Treasury
Regulation Section 1.162-27; and     (ii)   “Plan Administrator” shall mean only
the full Committee if the exercise of such authority by the President and Chief
Executive Officer and any one member of the Committee would adversely affect the
Option’s status as performance based compensation and its exercise by the full
Committee would not so affect such status.

3



--------------------------------------------------------------------------------



 



     3. Purchase Price. The per share purchase price of the Shares shall be
$___subject to adjustment as provided below in Paragraph 5.

     4. Exercise of Share Option. This Paragraph 4 describes the time and manner
in which the Share Option may be exercised.



  (a)   The Share Option shall be exercisable in accordance with a vesting
schedule under which ___(_/_) of the Share Options will vest on the
___anniversary of the Grant Date, and ___(_/_) of the Share Options will vest on
each of the ___anniversaries of the Grant Date. Notwithstanding the foregoing,
the Share Option shall become fully vested and immediately exercisable with
respect to all of the Shares if the Optionee’s Service terminates as a result of
his or her death, Disability or retirement at or after his or her attainment of
age 62 or following a Change in Control.     (b)   Once the Share Option becomes
exercisable, the Optionee or such other persons as are entitled to exercise the
Share Option (as described in Paragraphs 2(c) and 6 hereof) may exercise the
Share Option by providing written notice to exercise prior to the Expiration
Date to the attention of Fidelity Investments, or such other broker as the
Company shall identify in a written notice to Optionee as the Company’s
designated broker for the Plan (the “Designated Broker”). Such written notice to
exercise or electronic transmission of notice to exercise shall be in a form
acceptable to the Designated Broker and may state that the Share Option is being
exercised thereby and the number of Shares in respect of which it is being
exercised. Such written notice shall be signed by the person or persons so
exercising the Share Option and shall be accompanied by payment in full of the
purchase price for such Shares, together with any required state, federal and
payroll withholding taxes. Payments under this Paragraph 4 may be made (i) in
cash, (ii) in Shares to be valued at the Fair Market Value thereof (as defined
under the Plan) on the date of such exercise, (iii) with other consideration
deemed to be acceptable by the Committee, or (iv) with a combination of any of
the foregoing means. If the Share Option shall be exercised by any person or
entity other than the Optionee, such written notice and payment must also be
accompanied by appropriate proof of the right of such person or entity to
exercise the Share Option. As soon as practicable following its receipt of
sufficient written notice, payment and any other required documentation, the
Designated Broker shall register, in the name of the person or entity exercising
the Share Option, the Shares purchased under the Share Option.     (c)  
Notwithstanding any provision of this Agreement or the Plan to the contrary, the
Optionee or such other persons as are entitled to exercise the Share Option (as
described in Paragraphs 2(c) and 6 hereof) will be prohibited from exercising
the Share Option to the extent that the Chief Legal Counsel of the Company has
determined that purchases and sales of Company securities should be restricted
because of the existence or potential existence of material nonpublic
information

4



--------------------------------------------------------------------------------



 



concerning the Company, whether or not such determination has been communicated
to the Optionee or such other persons. If the Chief Legal Counsel of the Company
has made such a determination and the Optionee or such other persons give notice
of an intent to exercise the Share Option (and satisfy all other conditions to
the exercise of the Share Option), the Chief Legal Counsel shall advise the
Optionee or such other persons concerning such restrictions, and unless such
notice is withdrawn, the effective time of the Optionee’s exercise shall be
postponed to the earlier of the date that the Chief Legal Counsel determines
that such restriction is no longer necessary with respect to exercises of the
Share Option or the day before the date that the Share Option expires.

     5. Adjustment of Shares Subject to the Share Option. In the event of any
change in the number of outstanding Shares by reason of any Share dividend,
split, recapitalization, merger, consolidation, combination, exchange of Shares
or other similar corporate change, the aggregate number and kind of Shares
subject to the Share Option shall be proportionately adjusted by the Committee
so that the aggregate value of such Shares shall remain unchanged, and the terms
of this Agreement may be adjusted by the Committee in such manner as it deems
equitable. If the foregoing adjustment results in a fractional number of Shares
being subject to the Share Option, then upon any exercise of the Share Option,
the Company or its agent shall pay cash to the Optionee (or such other person or
entity exercising the Share Option) in an amount equal to the excess of the Fair
Market Value (as defined under the Plan) of such fractional Share over its
exercise price. All adjustments under this Paragraph 5 shall be made in the sole
discretion of the Committee as it deems necessary and appropriate and shall be
effective as of the day such action necessitating such adjustment becomes
effective. Notwithstanding the foregoing, in no event shall the price per Share
provided under this Agreement be adjusted below the par value of any such Share.

     6. Transferability. The Share Option shall not be transferable other than:



  (a)   by will or the laws of descent and distribution;     (b)   pursuant to a
“qualified domestic relations order” (as such term is defined under the Internal
Revenue Code (the “Code”)), to the extent not inconsistent with the applicable
provisions of the Code; or     (c)   pursuant to a transfer made by the Optionee
during his or her lifetime to his or her spouse, child or children, grandchild
or grandchildren, or other family member or to a trust for the benefit of one
(1) or more of such family members, provided that: (i) the transferee thereof
shall hold such Share Option subject to all of the conditions and restrictions
contained herein and in the Plan; and (ii) as a condition of such transfer, the
Company may require the transferee to agree in writing (in a form acceptable to
the Committee) that the grant is subject to such conditions and restrictions.

5



--------------------------------------------------------------------------------



 



The Share Option may not be assigned, transferred, pledged or hypothecated in
any way, shall not be assignable by operation of law, nor subject to execution,
attachment or similar process, except as provided in this Paragraph 6. Any
attempted assignment, transfer, pledge, hypothecation or other disposition of
the Share Option contrary to the provisions of this Paragraph 6 and of the Plan,
and the levy of any execution, attachment or similar process upon the Share
Option, shall be null and void and without effect.

     7. Withholding Taxes. To the extent that income recognized by the Optionee
with respect to the Option is subject to all withholding tax requirements,
payment of part or all of the required withholding taxes may be satisfied as
follows:



  (i)   the Company may withhold from amounts payable to the Optionee as
compensation or otherwise an amount necessary to satisfy all withholding tax
requirements;     (ii)   the Optionee may elect to deliver to the Company
unrestricted Shares having a fair market value determined as of the date of such
delivery equal to the amount required to be withheld;     (iii)   the Company
may permit any delivery of unrestricted Shares to be made by withholding Shares
otherwise issuable pursuant to the grant giving rise to the tax withholding
obligation; or     (iv)   the Optionee may remit to the Company an amount
sufficient to satisfy payment.

     8. Service Rights of Optionee. This Agreement shall not constitute a
contract of continued Service, and the grant of the Option to the Optionee does
not confer upon the Optionee the right to be retained in the Service of the
Company or any [Extended Company] [Subsidiary].

     9. Shareholder Rights. The Optionee or other person or entity exercising
the Option shall have no rights as a shareholder of record of the Company with
respect to Shares issuable upon the exercise of the Option until such Shares
have been issued. Except as otherwise expressly provided in the Plan, no
adjustment shall be made for dividends or other rights for which the record date
is prior to the earlier of the date such Shares are issued and the date the
Optionee becomes entitled to such Shares. All Shares purchased upon the exercise
of the Option as provided herein shall be fully paid and non-assessable.

     10. Availability of Shares. At all times during the term of the Option, the
Company shall (i) reserve and keep available a sufficient number of Shares to
satisfy the requirements of this Agreement, (ii) pay all original issue taxes,
if any, with respect to the issuance of Shares pursuant to the exercise hereof
and all other fees and expenses necessarily incurred by the Company in
connection therewith, and (iii) from time to time, use its best efforts to
comply with all laws and regulations which, in the opinion of the Company’s
Chief Legal Counsel, shall be applicable thereto.

6



--------------------------------------------------------------------------------



 



     11. Notices. Each notice relating to this Agreement shall be given in
writing and shall be sufficiently given if sent by registered or certified mail,
or by nationally recognized overnight delivery service, postage or charges
prepaid, to the address as hereinafter provided. Any such written notice or
communication given by mail shall be deemed to have been given two (2) business
days after the date so mailed, and such written notice or communication given by
overnight delivery service shall be deemed to have been given one (1) business
day after the date so sent. Each written notice to the Company shall be
addressed to it at its offices at Two North Riverside Plaza, Suite 2100,
Chicago, Illinois 60606, Attention: Chief Legal Counsel (or, in the case of
notices pursuant to Paragraph 4(b) hereof, Attention: Fidelity Investments, P.O.
Box 770001, Cincinnati, Ohio 45277-0003) or such other address identified in a
written notice from the Company to the Optionee delivered in the manner
prescribed in this Paragraph 11. Each written notice to the Optionee or other
person or entity then entitled to exercise the Share Option shall be addressed
to the Optionee or such other person or entity at the Optionee’s last known
address on the records of the Company.

     12. Incorporation of the Plan. Notwithstanding the terms, conditions and
restrictions set forth herein, this Agreement shall be subject to and governed
by all of the terms and conditions of the Plan. This Agreement hereby
incorporates the Plan by reference, a copy of which is available to the Optionee
upon written request to the Chief Legal Counsel. Any term or condition addressed
in the Plan on which this Agreement is silent shall be governed and administered
in accordance with the terms of the Plan. In the event of any discrepancy
between the express terms and conditions of this Agreement and those of the
Plan, the terms and conditions of the Plan shall control.

     13. Interpretation. The interpretation and construction by the Committee of
any terms or conditions of the Plan, this Agreement or other matters related to
the Plan shall be final and conclusive.

     14. Enforceability. This Agreement shall be binding upon the Optionee and
his estate, assignee, transferee, personal representative and beneficiaries.

*       *       *

     IN WITNESS WHEREOF, each of the undersigned have executed this Agreement as
of the day and year first written above.



                  EQUITY OFFICE PROPERTIES TRUST                       By:    


--------------------------------------------------------------------------------

   

7



--------------------------------------------------------------------------------



 



              Its:                   OPTIONEE:              
______________________________

8